Case 1:18-cv-03517-FB-RLM Document 26 Filed 12/12/19 Page 1 of 1 PagelD #: 103

Bank of America Tower
50.N. Laura Street, Suite 2600

Jacksonville, Florida 32202

Main: 904 598-6100) SMITH, GAMBRELL & RUSSELL, LLP

www.serlaw.com Attorneys at Law

Scott S, Gallagher

Direet Tel: (904) 598-6111

Direct Fax: (904) 598-6211

sgallagher(@sgriaw.com December 12, 2019

ViA CM/ECF

Honorable Frederic Block, U.S.D.J.
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Avrohom Bluming v. Enhanced Recovery Company, LLC
Civ. Case No.: 1:18-cv-03517(FB)(RLM)

Dear Judge Block:

I represent Enhanced Recovery Company, LLC (“ERC”) in the above-referenced matter.
I write pursuant to the Court’s instructions given at the December 5, 2019 pre-motion
conference to submit a proposed briefing schedule for ERC’s forthcoming motion for sanctions

by today.

| have conferred with opposing counsel and the parties have agreed on the following
briefing schedule:

e ERC to serve its motion and memorandum of law on or before December 13, 2019;
e Mr. Bluming to serve his opposition on or before January 27, 2020; and
e ERC to serve its reply brief, if any, by February 10, 2020.

The parties request the Court to accept the proposed briefing schedule.

Respectfully submitted,

y/
O
(ses) Gallaghe

cc: Adam J. Fishbein, Esq. (Via CM/ECF’)

fo eed
BIPM Atianta | Austin | Jacksonville | London | Los Angeles | Miami | Munich | New York | Southampton | Washington, D.C.
